               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 1 of 26




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  GILBERTO MORALES BENITO and
  JAVIER CANO, individually and on behalf of
  others similarly situated,
                                                                      COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  ANASSA HOLDINGS LLC (D/B/A ANASSA
  TAVERNA), NICK TSOULOS, and VICTOR                                     ECF Case
  FLORES,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Gilberto Morales Benito and Javier Cano , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Anassa Holdings LLC (d/b/a

 Anassa Taverna), (“Defendant Corporation”), Nick Tsoulos and Victor Flores, (“Individual

 Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Anassa Holdings LLC (d/b/a Anassa

Taverna), Nick Tsoulos, and Victor Flores.

       2.       Defendants own, operate, or control a Greek restaurant, located at 200 E 60th Street,

New York, NY 10022 under the name “Anassa Taverna”.
               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 2 of 26




       3.      Upon information and belief, individual Defendants Nick Tsoulos and Victor Flores,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as a cook, busboy and food runner at the restaurant located

at 200 E 60th Street, New York, NY 10022.

       5.      Plaintiff Cano was ostensibly employed as a busboy and food runner. However, he

was required to spend a considerable part of his work day performing non-tipped duties, including

but not limited to folding napkins, cleaning cups, cleaning utensils, sweeping, cleaning tables, taking

out the trash, cutting bread, and cleaning the bathroom (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Defendants employed and accounted for Plaintiff Cano as a busboy and food runner

in their payroll, but in actuality their duties required a significant amount of time spent performing

the non-tipped duties alleged above.

       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Cano’s non-tipped duties exceeded 20% of each workday, or 2 hours per

day, whichever is less in each day. 12 N.Y. C.R.R. §146.



                                                   -2-
               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 3 of 26




       11.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Cano’s actual duties in payroll records by designating him as a busboy and food

runner instead of a non-tipped employees. This allowed Defendants to pay Plaintiff Cano at the

tipped credit rate and avoid paying him at the minimum wage rate he was entitled to receive.

       12.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       13.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       14.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       15.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                 -3-
                    Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 4 of 26




                                       JURISDICTION AND VENUE

        16.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        17.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Greek restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs

        18.         Plaintiff Gilberto Morales Benito (“Plaintiff Morales” or “Mr. Morales”) is an adult

individual residing in Bronx County, New York.

        19.         Plaintiff Morales was employed by Defendants at Anassa Taverna from

approximately March 2015 until on or about October 19, 2020.

        20.         Plaintiff Javier Cano (“Plaintiff Cano” or “Mr. Cano”) is an adult individual

residing in Bronx County, New York.

        21.         Plaintiff Cano was employed by Defendants at Anassa Taverna from approximately

February 2014 until on or about October 11, 2020.

                                                  Defendants

        22.         At all relevant times, Defendants owned, operated, or controlled a Greek restaurant,

located at 200 E 60th Street, New York, NY 10022 under the name “Anassa Taverna”.




                                                      -4-
               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 5 of 26




       23.     Upon information and belief, Anassa Holdings LLC (d/b/a Anassa Taverna) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 200 E 60th Street, New York,

NY 10022.

       24.     Defendant Nick Tsoulos is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Nick Tsoulos is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Nick Tsoulos

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       25.     Defendant Victor Flores is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Victor Flores is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Victor Flores possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       26.     Defendants operate a Greek restaurant located in the Upper East side section of

Manhattan in New York City.




                                                  -5-
               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 6 of 26




       27.     Individual Defendants, Nick Tsoulos and Victor Flores, possess operational control

over Defendant Corporation, possess ownership interests in Defendant Corporation, or control

significant functions of Defendant Corporation.

       28.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       29.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       30.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       31.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       32.     Upon information and belief, Individual Defendants Nick Tsoulos operate Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,




                                                  -6-
               Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 7 of 26




             d) operating Defendant Corporation for his own benefit as the sole or majority

                   shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                   this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       33.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       34.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       35.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

       36.     Plaintiffs are former employees of Defendants who were employed as a cook, and

ostensibly as a busboy and food runner. However, Plaintiff Cano , who ostensibly was employed as

a busboy and food runner, spent over 20% of his work days performing the non-tipped duties

described above.



                                                    -7-
                Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 8 of 26




          37.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Gilberto Morales Benito

          38.   Plaintiff Morales was employed by Defendants from approximately March 2015 until

on or about October 19, 2020.

          39.   Defendants employed Plaintiff Morales as a cook.

          40.   Plaintiff Morales regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          41.   Plaintiff Morales’s work duties required neither discretion nor independent judgment.

          42.   From approximately March 2015 until on or about September 2016, Plaintiff Morales

worked from approximately 7:00 a.m. until on or about 3:00 p.m., 6 days a week (typically 48 hours

per week).

          43.   From approximately October 2016 until on or about October 2018, Plaintiff Morales

worked from approximately 12:00 p.m. until on or about 9:00 p.m. to 10:30 p.m., 6 days a week

(typically 54 hours per week).

          44.   From approximately November 2018 until on or about March 15, 2020, Plaintiff

Morales worked from approximately 3:00 p.m. until on or about 12:00 a.m., 6 days a week (typically

54 hours per week).

          45.   From approximately July 2020 until on or about October 19, 2020, Plaintiff Morales

worked from approximately 3:00 p.m. until on or about 9:00 p.m. to 10:30 p.m., 3 to 4 days a week

(typically 18 to 24 hours per week).

          46.   Throughout his employment, Defendants paid Plaintiff Morales his wages by check.




                                                  -8-
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 9 of 26




       47.     From approximately March 2015 until on or about December 2016, Defendants paid

Plaintiff Morales $9.00 per hour.

       48.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Morales $11.00 per hour.

       49.     From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Morales $13.00 per hour.

       50.     From approximately January 2019 until on or about October 2020, Defendants paid

Plaintiff Morales $15.00 per hour.

       51.     Plaintiff Morales’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       52.     For example, Defendants required Plaintiff Morales to continue working an

additional hour past his scheduled departure time once a week and did not pay him for the additional

time he worked.

       53.     Defendants never granted Plaintiff Morales any breaks or meal periods of any kind.

       54.     Nevertheless, Defendants deducted $32 from Plaintiff Morales’s weekly paycheck

for meals he never ate.

       55.     Plaintiff Morales was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       56.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Morales regarding overtime and wages under the FLSA and NYLL.

       57.     Defendants did not provide Plaintiff Morales an accurate statement of wages, as

required by NYLL 195(3).



                                                  -9-
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 10 of 26




      58.      In fact, Defendants adjusted Plaintiff Morales’s paystubs so that they reflected

inaccurate wages and hours worked.

      59.      Defendants did not give any notice to Plaintiff Morales, in English and in Spanish

(Plaintiff Morales’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      60.      Defendants required Plaintiff Morales to purchase “tools of the trade” with his own

funds—including one spatula, peelers, and one knife.

                                         Plaintiff Javier Cano

       61.     Plaintiff Cano was employed by Defendants from approximately February 2014 until

on or about October 11, 2020.

       62.     Defendants ostensibly employed Plaintiff Cano as a busboy and food runner.

       63.     However, Plaintiff Cano was also required to spend a significant portion of his

workday performing the non-tipped duties described above.

       64.     Although Plaintiff Cano ostensibly was employed as a busboy and food runner, he

spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

       65.     Plaintiff Cano regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

       66.     Plaintiff Cano’s work duties required neither discretion nor independent judgment.

       67.     From approximately November 2014 until on or about 2018, Plaintiff Cano worked

as a busboy from approximately 10:30 a.m. until on or about 10:30 p.m. to 11:00 p.m., 3 days a week

and from approximately 10:30 a.m. until on or about 4:30 p.m., 2 days a week (typically 46.5 hours

per week).



                                                 - 10 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 11 of 26




       68.     From approximately 2018 until on or about March 16, 2020, Plaintiff Cano worked

as a food runner from approximately 11:00 a.m. until on or about 9:00 p.m. to 10:30 p.m., 3 days a

week and from approximately 11:00 a.m. until on or about 3:30 p.m. to 4:00 p.m., 2 days a week

(typically 38.75 hours per week).

       69.     From approximately July 1, 2020 until on or about October 11, 2020, Plaintiff Cano

worked as a busboy from approximately 10:30 a.m. until on or about 4:30 p.m., 5 days a week

(typically 30 hours per week).

       70.     Throughout his employment, Defendants paid Plaintiff Cano his wages by check.

       71.     From approximately November 2014 until on or about 2018, Defendants paid

Plaintiff Cano $7.25 per hour.

       72.     From approximately 2018 until on or about October 11, 2020, Defendants paid

Plaintiff Cano $10.00 per hour.

       73.     Plaintiff Cano’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       74.     For example, Defendants required Plaintiff Cano to continue working an additional

20 minutes past his scheduled departure time every day and did not pay him for the additional time

he worked.

       75.     Nevertheless, Defendants deducted $14 from Plaintiff Cano’s weekly paycheck for

meals he never ate.

       76.     Plaintiff Cano was never notified by Defendants that his tips were being included as

an offset for wages.

       77.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Cano’s wages.



                                                - 11 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 12 of 26




       78.     Plaintiff Cano was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       79.     Defendants required Plaintiff Cano to sign a document, the contents of which he was

not allowed to review in detail, in order to release his weekly pay.

       80.     On a number of occasions, Defendants required Plaintiff Cano to sign a document,

the contents of which he was not allowed to review in detail.

       81.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Cano regarding overtime and wages under the FLSA and NYLL.

       82.     Defendants did not provide Plaintiff Cano an accurate statement of wages, as required

by NYLL 195(3).

      83.      Defendants did not give any notice to Plaintiff Cano, in English and in Spanish

(Plaintiff Cano’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      84.      Defendants required Plaintiff Cano to purchase “tools of the trade” with his own

funds—including shirts and pants.

                                 Defendants’ General Employment Practices

      85.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                 - 12 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 13 of 26




      86.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      87.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      88.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      89.      Defendants required Plaintiff Cano and all other busboys and food runners to perform

general non-tipped tasks in addition to their primary duties as busboys and food runners.

      90.      Plaintiff Cano and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      91.      Plaintiff Cano’s duties were not incidental to his occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      92.      Plaintiff Cano and all other tipped workers were paid at the tipped credit rate by

Defendants.

      93.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Cano’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      94.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips



                                                - 13 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 14 of 26




are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      95.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Cano and other tipped workers as tipped employees, and paid them at the tipped credit rate when

they should have classified them as non-tipped employees and paid them at the minimum wage rate.

      96.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      97.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      98.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

busboys and food runners for the tips they received. Defendants’ time keeping system did not reflect

the actual hours that Plaintiff Morales worked.

      99.      Defendants     willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      100.     On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      101.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                  - 14 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 15 of 26




      102.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      103.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      104.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      105.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      106.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 15 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 16 of 26




                            FLSA COLLECTIVE ACTION CLAIMS

      107.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      108.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      109.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      110.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      111.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      112.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                                 - 16 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 17 of 26




      113.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       114.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      115.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      116.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      117.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      119.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      120.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      121.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      122.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,



                                                 - 17 -
             Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 18 of 26




controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      123.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      124.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      125.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      126.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      127.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      128.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      129.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      130.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 18 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 19 of 26




      131.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      132.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      133.     Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      134.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      135.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      136.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      137.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                  - 19 -
              Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 20 of 26




      138.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      139.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      140.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      141.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      142.     Plaintiffs were damaged in an amount to be determined at trial.

                                   NINTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      143.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      144.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.



                                                 - 20 -
                Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 21 of 26




      145.      Defendants made unlawful deductions from Plaintiffs’ wages including, but not

limited to, deductions for meals they never ate.

      146.      The deductions made from Plaintiffs’ wages were not authorized or required by law.

      147.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                    Plaintiffs were damaged in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)      Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)      Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)      Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (d)      Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;




                                                   - 21 -
             Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 22 of 26




       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable



                                                  - 22 -
             Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 23 of 26




       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       December 2, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 23 -
Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 24 of 26




                                    Attorneys for Plaintiffs




                           - 24 -
Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 25 of 26
Case 1:20-cv-10114 Document 1 Filed 12/02/20 Page 26 of 26
